Citation Nr: 0920586	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge, 
Bronze Star Medal, and Air Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for 
hypertension, and a September 2005 rating decision that 
denied a rating in excess of 30 percent for PTSD, declined to 
reopen a previously denied claim for service connection for a 
lumbosacral spine disorder, and denied service connection for 
coronary artery disease.  In May 2000, the Board remanded the 
hypertension claim for further development.

In March 2008, the Veteran was afforded a travel board 
hearing at the RO before the Acting Veterans Law Judge.  In 
September 2008, the Board reopened the Veteran's lumbosacral 
spine disorder claim and remanded it and the other three 
issues now on appeal for further development.

The issues of entitlement to service connection for 
hypertension and coronary artery disease are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  Since May 12, 2005, the date his increased rating claim 
was received by the RO, the Veteran's PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, suspiciousness, weekly panic 
attacks, and mild memory loss, but with otherwise 
satisfactory routine behavior, self-care, and normal 
conversation; the preponderance of the evidence shows that 
the condition is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The preponderance of the medical evidence shows that the 
Veteran's lumbosacral spine disorder (degenerative disc 
disease of the lumbar spine) was not present in service or 
until many years thereafter and is not related to any in-
service injury or event.  


CONCLUSIONS OF LAW

1.  Since May 12, 2005, the criteria for an initial rating 
for PTSD in excess of 30 percent have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  The criteria for service connection for a lumbosacral 
spine disorder have not been met.  38 U.S.C.A. §§ 1110; 5107 
(West 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2008).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2005, June 2005, August 2005, March 2006, February 2007, and 
October 2008, both prior to and after the initial RO 
decisions that are the subject of this appeal.  Those letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.

The Board acknowledges that the VCAA letters sent to the 
Veteran did not meet the requirements of Vazquez-Flores and 
were not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the Veteran was provided with documentation and demonstrated 
actual knowledge regarding what was needed to support his 
claim for an increased rating for PTSD.   

Specifically, the May 2005 and October 2008 VCAA notice 
letters advised the Veteran that his statements from other 
people describing his psychiatric symptoms, as well as 
medical, employment, and insurance records, could be used to 
substantiate his PTSD claim, and also notified the Veteran of 
his responsibility to contact his private medical providers, 
if any, and request that they send VA all relevant medical 
records in support of his claim.  Additionally, the March 
2006 and February 2007 VCAA letters advised the Veteran of 
how disability ratings and effective dates are assigned in 
compliance with Dingess v. Nicholson.  Furthermore, a 
reasonable person can be expected to have understood the 
applicable diagnostic codes provided in the March 2006 
statement of the case and the February 2009 supplemental 
statement of the case.  Thus, given the May 2005, March 2006, 
February 2007, and October 2008 VA correspondence, the March 
2006 statement of the case, and the February 2009 
supplemental statement of the case, a reasonable person is 
expected to have understood what was needed to support the 
Veteran's claim for an increased rating for PTSD.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his March 2008 Board testimony, and the statements of his 
representative.  Specifically, in his testimony before the 
Board, the Veteran set forth arguments based on schedular and 
extraschedular criteria applicable to his PTSD by arguing 
that his symptoms substantially impaired his occupational and 
social functioning by causing him anxiety when he was 
working, which led him to take frequent breaks and subjected 
him to criticism from his co-workers.  He also asserted that 
those PTSD symptoms contributed to the May 2005 heart attack 
that rendered him unable to work.  Additionally, the Veteran 
expressly stated, in response to the Acting Veterans Law 
Judge's inquiry, that he was familiar with the necessary 
elements for substantiating his PTSD claim.  Moreover, in the 
April 2009 appellant brief, the Veteran's service 
representative cited the provisions of 38 C.F.R. § 4.130 in 
seeking an higher disability rating of 50 percent based on 
the Veteran's occupational and social impairment.  
Furthermore, in the course of June 2005, January 2007, and 
November 2008 VA psychiatric examinations, the Veteran was 
informed of the diagnostic criteria for rating his service-
connected disability.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the 
diagnostic criteria used to evaluate his claim for an 
increased rating for PTSD, and show that the Veteran is aware 
of need to demonstrate an adverse impact on his daily life 
and employment, and that the notice deficiencies in this 
matter do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.  
As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence, including Social 
Security Administration (SSA) records.  The Veteran has not 
identified any additional evidence related to his increased 
rating and service connection claims.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the Veteran's 
claims.  

The Veteran has also been afforded formal VA examinations to 
evaluate the nature, extent and severity of his service-
connected PTSD and assess the etiology of his lumbosacral 
spine disorder.  Additionally, the Veteran has not reported 
that his PTSD has worsened since the time of his most recent 
November 2008 examination, and thus a remand is not required 
solely due to the passage of time since that examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of those 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Higher Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Under the relevant rating criteria, a 30 percent disability 
rating is warranted for PTSD when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the pertinent evidence of record during the 
relevant appeals period includes VA and SSA records, June 
2005, January 2007, and November 2008 VA psychiatric 
examinations, and the Veteran's own written statements and 
testimony before the Board.  That evidence reflects PTSD 
symptoms, including an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbances, 
nightmares, anger and irritability, feelings of detachment, 
occasional suicidal ideations, dysphoria, and decreased 
memory and concentration.  He has denied experiencing either 
auditory and visual hallucinations or homicidal ideations.  
Additionally, the Veteran has claimed that he suffers from 
chronic anxiety panic attacks as a result of his PTSD.  
However, as discussed in further detail, below, a VA examiner 
has expressly indicated that those symptoms are independent 
of his service-connected disability. 

On VA examination in June 2005, the Veteran reported that he 
had served as an infantry paratrooper in Vietnam, and that 
his combat experiences continued to trigger nightmares "two 
to three times per week."  His wife, who accompanied him to 
the examination, added that when the Veteran woke up from 
such nightmares, he frequently uttered the words, "bombs 
going off."  The Veteran also reported sleep disturbances 
related to his nightmares, as well as intrusive thoughts and 
flashbacks, which caused him to stop hunting.  He stated that 
his concentration and memory were "okay," and that his mood 
varied.  Additionally, the Veteran reported that he suffered 
from panic attacks, an occasional startle response to loud 
noises, and hyperarousal.  He indicated that he avoided 
conversations and television news programs related to the 
Iraq War because he associated it with his own combat 
experiences.  The Veteran further stated that he had a 
general tendency to avoid all stressful situations, but 
indicated that this was due not to PTSD but to heart 
problems, adding that he had suffered a heart attack one 
month prior to the examination.  He denied any history of 
auditory or visual hallucinations or paranoid thoughts, as 
well as any homicidal or suicidal ideations.  The Veteran 
also stated that he was not undergoing any form of 
psychiatric treatment, and denied any history of alcohol or 
drug abuse.  Nor did he report any feelings of animosity when 
he encountered persons of Vietnamese ancestry.  

Mental status examination revealed a good mood, with a 
restricted affect.  The Veteran was noted to have good eye-
contact and goal-directed speech.  There were no reports of 
inappropriate behavior or poor hygiene.  The Veteran's 
insight and judgment were deemed good and he was noted to be 
alert and oriented.  There was no evidence of gross memory 
loss or impairment.  Nor was there any significant impairment 
in judgment.  

With regard to his occupational history and current daily 
activities, the Veteran indicated that he had been employed 
for the last 20 years as a quality control inspector, but was 
currently taking time off to recover from a heart attack.  No 
work-related problems due to PTSD were indicated and the 
examiner noted that the Veteran was able to manage his own 
financial affairs and perform daily living activities.  

With respect to his legal and social history, the Veteran did 
not report any history of arrests or incarcerations.  He 
stated that he had been married for 36 years and had four 
grown children.  He did not indicate that his PTSD symptoms 
impaired his ability to interact with his family, coworkers, 
or friends.

Based upon the above, the examiner diagnosed the Veteran as 
having PTSD of moderate frequency and moderate severity and 
estimated that his Global Assessment and Functioning (GAF) 
score was 60.  

The Veteran was afforded a follow-up VA examination in 
January 2007.  He complained of persistent sleep 
disturbances, heightened startle responses, avoidance 
behaviors, nightmares, and flashbacks, which he described as 
his "mind going blank."  The Veteran also reported panic 
attacks and anxiety, but the VA examiner expressly found that 
those symptoms were triggered by his recent heart attack and 
not related to his PTSD.  He continued to deny any history of 
hallucinations, suicidal or homicidal ideations, or alcohol 
or drug abuse.  It was noted that the Veteran had retired 
from his job because of heart disease.  However, the Veteran 
reported that, during the time period when he was still 
employed, he experienced frequent bouts of anxiety at work 
and often had to visit the restroom to recuperate.  
Additionally, it was noted that since his last VA 
examination, the Veteran had not had any inpatient 
psychiatric treatment or psychotropic medication, but had 
begun taking prescription drugs to combat anxiety and 
insomnia.  

Mental status evaluation revealed that the Veteran's judgment 
and insight were average and that he had good communication 
skills.  In terms of his social history, it was noted that 
the Veteran remained able to perform all daily living 
activities and maintained a stable family life, but did not 
actively socialize.

Based on the results of the examination and a review of the 
claims folder, the VA examiner concluded that the Veteran had 
chronic PTSD of a "low moderate degree" that was 
essentially unchanged since his last evaluation.  His primary 
stressor was noted to be his May 2005 heart attack, to which 
examiner attributed his current panic attacks and anxiety.  
The examiner urged the Veteran to adjust his medication 
regimen to treat his heart condition and related mental 
health problems, noting that "there w[ould] be further 
improvement" if those recommendations were heeded.  He was 
assigned a GAF score of 65.

Subsequent VA medical records reflect that the Veteran has 
sought ongoing treatment for his PTSD symptoms.  
Additionally, SSA records reflect that the Veteran did not 
return to work following his May 2005 heart attack and has 
been receiving Social Security disability benefits.  In a 
July 2007 statement, the Veteran's VA treating psychiatric 
indicated that the Veteran was unable to work due to his 
heart disease, back and hip disorders, and PTSD.  
Significantly, however, that psychiatrist did not elaborate 
on the extent to which the Veteran's PTSD, in and of itself, 
rendered him unemployable.  

The Veteran himself addressed this issue in his March 2008 
testimony before the Board, stating that the primary reason 
he was not working was his May 2005 heart attack, but 
alleging that the "panic attacks associated with PTSD" had 
led to that heart attack in the first place.  That theory, 
however, was contradicted by the January 2007 VA examiner's 
opinion, which, as noted above, indicated that the Veteran's 
panic attacks were triggered by his recent heart attack, 
rather than the other way around, and that they were not 
symptomatic of his service-connected PTSD.  

Pursuant to the Board's September 2008 remand, the Veteran 
was afforded an additional VA psychiatric examination in 
November 2008 in which he reported a continuation of his 
previously documented PTSD symptoms, with the exception of 
flashbacks, which he was no longer experiencing.  In 
addition, the Veteran stated that he suffered from survivor 
guilt that was triggered by memories of two fellow soldiers 
who had been killed in an explosion of their sleeping 
quarters.  The Veteran explained that he had also been 
assigned to sleep in those quarters but had moved because he 
felt that other soldiers were out to get him, adding that he 
still believed the explosion was caused by members of his own 
unit.  He stated that the "guilt feelings" caused him to 
have intrusive thoughts.  Additionally, the Veteran indicated 
that he used to drink in order to fall asleep, but denied any 
current use of alcohol or drugs.  He admitted to occasional 
thoughts of suicide, but denied any active ideation.  Nor did 
he report any homicidal ideation, auditory or visual 
hallucinations, paranoid thoughts, delusions, or grandiosity.  
He complained of decreased memory and concentration and 
feelings of exhaustion.  He also stated that he avoided 
social contacts with respect to "certain issues," but added 
that 50 percent of the time he could "handle a crowd of 
people" and had "no problem" shopping at Wal-Mart.

On mental status examination, the Veteran exhibited a 
restricted affect and slightly tense, anxious,  cooperative, 
goal-directed speech, as well as good eye contact and a 
"full mood."  He was noted to be alert and oriented.  
However, he displayed some short-term memory problems.  His 
judgment and insight were deemed average, and his thought 
processes and communication skills were considered 
unimpaired.

With respect to his occupational and social history, it was 
noted that the Veteran had attained three years of college 
education and worked for 20 years as a quality inspector 
before retiring due to heart problems.  He remained married, 
with no reported family problems, and was still able to 
independently perform the activities of daily living, 
including household chores, shopping, driving, attending 
appointments, and interacting with relatives.  No legal 
problems were reported.

Based on the examination and a review of the claims folder, 
the VA examiner found that the Veteran continued to exhibit 
chronic PTSD of a moderate degree and assessed his GAF score 
as 60.  Significantly, the examiner expressly noted that the 
Veteran remained able to perform all the essentially 
activities of daily life and that his PTSD, considered alone, 
did not render him unemployable.  

As noted above, the Veteran was assigned a GAF score of 60 at 
his June 2005 and November 2008 VA examinations, and a GAF 
score of 65 at his January 2007 examination.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, a GAF score of 60 generally reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  A 
GAF of 65 generally reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but is consistent 
with functioning pretty well and having some meaningful 
relationships.

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, the Board finds that the evidence of record does 
not support entitlement to higher rating for the Veteran's 
PTSD since the date of claim. 

While the Veteran has indicated that he has occasional 
thoughts of suicide, he has denied any active suicidal or 
homicidal ideations.  Nor has there been any evidence of 
visual or auditory hallucinations, paranoid thoughts, or 
other manic or psychotic symptoms.  Additionally, while the 
Veteran has reported a tendency to avoid crowds and refrain 
from active socializing, it appears that he does not 
completely isolate himself.  Indeed, at his aforementioned VA 
examinations, he indicated that his avoidance tendencies were 
limited to specific contexts, such as news programs and 
discussions related to the Iraq War, and that 50 percent of 
the time he had "no problems in a crowd."  The Veteran also 
reported that he was able to shop and attend appointments 
outside the home and interact extensively with his family, 
including his wife of 40 years and their grown children.  

The Board acknowledges that the Veteran has complained of 
frequent bouts of anxiety and panic attacks.  Significantly, 
however, those symptoms have been clinically related to his 
nonservice-connected heart disability, rather than his 
service-connected PTSD.  Additionally, while the Veteran has 
been prescribed medication to treat his sleep problems and 
anxiety resulting from his heart attack, he has not undergone 
psychiatric hospitalization or psychotropic drug therapy for 
PTSD.  And while the Veteran's mental status examinations 
have revealed a restricted affect and a "slightly tense" 
and anxious manner, he has been consistently found to 
maintain good eye contact and goal-directed speech.  Short-
term memory problems were noted on the most recent 
examination, but there has been no evidence of gross memory 
loss, nor any significant impairment in judgment or thought 
processes.  Moreover, the most recent VA examination noted an 
improvement, if not a complete abatement, of the Veteran's 
PTSD-related flashbacks.  Furthermore, as noted above, his 
GAF scores during the relevant appeals period have ranged 
from 60 to 65, reflecting mild to moderate PTSD symptoms 
consistent with a 30 percent evaluation.

The Board finds no indication that the Veteran's psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 30 percent rating criteria.  
Although cognizant of the July 2007 statement of the VA 
treating physician, who indicated that the Veteran was 
unemployable due to his heart condition, back problems, and 
PTSD, the Board nevertheless deems that statement to be less 
probative than the November 2008 VA examiner's finding that 
the Veteran's psychiatric condition did not prevent him from 
working.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In affording the November 2008 VA examiner's determination 
greater probative weight than the July 2007 statement of the 
VA treating physician, the Board considers it significant 
that the former is the most current opinion of record and was 
undertaken directly to address the issue on appeal.  
Additionally, that opinion was based on the November 2008 VA 
examiner's thorough and detailed examination of the Veteran 
and claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  In contrast, there is no indication that the 
July 2007 VA treating physician based his findings on a 
comprehensive review of the claims folder.  Nor did that 
physician specify whether the Veteran's PTSD, absent 
consideration of his other disabilities, rendered him 
unemployable, which further limits the probative value of the 
July 2007 statement for the purposes of rating the Veteran's 
PTSD.  Finally, the Board considers it significant that the 
November 2008 VA examiner's opinion is consistent with the 
other clinical evidence of record, including his prior VA 
examinations indicating that the Veteran's PTSD did not 
prevent him from working or interfere with his ability to 
perform the activities of daily living.

The Board has also considered the Veteran's March 2008 
testimony regarding the role that his anxiety and other PTSD 
symptoms played in inducing the May 2005 heart attack, which 
he cited as the primary reason for his cessation from work.  
However, the Board finds that theory not to be credible in 
light of the probative opinion offered by the January 2007 VA 
examiner indicating that the Veteran's heart attack was a 
contributing factor in his current anxiety and panic attacks, 
rather than the other way around, as well as the other 
competent clinical evidence of record showing that the 
Veteran's PTSD symptoms, standing alone, did not interfere 
with his ability to maintain gainful employment.  

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The Veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
close relationships with family and a stable work history.  
Nor has the Veteran been shown to have circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding complex commands; impairment of memory; 
impaired judgment; or impaired abstract thinking.  Therefore, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted.

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 30 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  For the reasons noted 
above, the Board finds that the evidence of record does not 
indicate that the Veteran's service-connected PTSD results in 
marked interference with employment, that is, beyond that 
contemplated in the 30 percent rating.  The condition is also 
not shown to warrant frequent, or indeed, any periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established by any increase in 
severity (i.e., aggravation) of a non-service-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the Veteran had combat service in Vietnam.  
In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must still be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board recognizes that, in his initial 
claim for service connection for a lumbosacral spine 
disorder, the Veteran argued that this disability was related 
to herbicide exposure in Vietnam.  The Board observes that 
diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  The Veteran's 
lumbosacral spine disorder, however, is not among these 
conditions.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e).  Thus, the Board finds that the Veteran is not 
entitled to presumptive service connection for his 
lumbosacral spine disorder and will proceed to consider 
whether service connection for that disability is warranted 
under other theories of entitlement.

The Veteran's service personnel records reflect that he was 
an infantry paratrooper and the recipient of the parachute 
badge.  While recognizing the Veteran's combat service, 
however, the Board notes that he does not claim that his 
current lumbosacral spine disorder was caused or aggravated 
by a combat-related injury.  Rather, he asserts that his 
disability arose during a training parachute jump in which he 
landed on his lower back and was knocked unconscious.  

The Veteran maintains that he sought medical treatment for 
his back injury in service.  However, his service treatment 
records are negative for any mention of such an injury.  
Those records reflect that on induction examination in July 
1967, the Veteran complained of recurrent back pain.  
However, no clinical findings of a back disability were made 
at that time.  His subsequent service treatment records, 
including the report of his July 1969 separation examination, 
are negative for any complaints, diagnoses, or treatment 
pertaining to back problems. 

The Veteran reports that in the 1980s, he sought medical 
treatment for pain and numbness in his right leg, and was 
told that he had a slipped disk in his lower back as well as 
a right hip problem.  However, he has not provided any 
medical documentation to support that assertion.  Nor has he 
provided VA with any information that would enable VA to 
request such information on his behalf.  Consequently, any 
information that may have been elicited in support of the 
Veteran's claim has not been not obtained because of his 
failure to cooperate.  The duty to assist in the development 
and the adjudication of claims is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991). 

Post-service medical records indicate that on X-ray 
examinations in November 1999 and November 2000, the Veteran 
was found to have mild narrowing at the L4-S1 vertebral 
interspaces.  A Magnetic Resonance Imaging (MRI) report dated 
in February 2001 revealed narrowing of the thorocolumbar 
spine at the T11-12 level, with a mild bulge of the annulus 
but no significant encroachment on the spinal canal.  
Additionally, "very minimal bulging annulus but no 
significant stenosis" was detected at the L3-4 vertebral 
interspaces, while at the L4-5 and L5-S1 levels there was 
"broadly building annulus" and bilateral facet ligamentum 
flavum hypertrophy.  Compression of the ventral aspect of the 
thecal sac was also reported.  However, no focal herniation 
was identified.

A subsequent MRI report dated in March 2005 reflected further 
degenerative lumbar disc changes with mild hypertrophy at the 
facet joints and ligamentum flavum with a minimal degree of 
spinal stenosis, as well as a slight narrowing of the L4-S1 
disk space and a small posterior osteophyte with bulging 
disk.  Moreover, because the Veteran had complained of low 
back pain radiating to his lower right extremity, the MRI 
examination included a scan of the Veteran's right hip.  That 
examination revealed avascular necrosis of the head of the 
right femur, suggestive of early changes associated with 
lumbar arthritis.  X-rays of the lumbar spine and right hip 
made at that time also showed mild degenerative changes, but 
were negative for any evidence of an acute fracture or 
dislocation suggestive of prior trauma.

The record thereafter shows that the Veteran underwent a May 
2005 VA orthopedic examination, which consisted of a clinical 
evaluation, MRIs and X-rays denoting significant degenerative 
changes of the lumbar spine and right hip, including possible 
avascular necrosis of the hip and lumbar facet arthrosis with 
clinical evidence suggestive of multilevel right lower 
extremity radiculopathy.  The latter finding, however, was 
inconsistent with electromyograph (EMG) findings of the 
Veteran's lower extremities, which were negative for any 
neurological abnormalities.  A subsequent neurosurgery note 
dated in July 2005 reasoned that the inconsistent MRI and EMG 
findings suggested that the Veteran's severe pain was 
probably due to his right hip, and not the result of 
radiculapathy originating from the spine.  

An additional October 2005 VA orthopedic evaluation of the 
lumbar spine and right hip showed joint space narrowing and 
deformity of the femoral head.  The Veteran was diagnosed 
with arthritis of the right hip and spinal arthritis.  
Significantly, at that evaluation, the Veteran reported that 
he had injured his right hip in service after an airborne 
jump.  However, while the Veteran's account was included in 
the VA orthopedist's report, he did not comment on whether 
that account was supported by the clinical evidence of 
record.

Pursuant to the Board's September 2008 remand, the Veteran 
was afforded a VA orthopedic examination in which he 
complained of ongoing low back and right hip pain.  Physical 
examination revealed pain on range of motion, but no 
objective evidence of spasm or tenderness, nor any findings 
of neurological abnormalities.  X-ray findings yielded 
diagnoses of degenerative disc disease at the L4-5 and L5-S1 
vertebral bodies and degenerative joint disease of the right 
hip.

Based upon the results of the clinical evaluation, the 
Veteran's statements, and a review of the claims folder, the 
VA examiner determined that his lumbosacral spine disorder 
was less likely than not related to his reported parachuting 
accident or to any other incident from his period of active 
service.  As a rationale for that opinion, the VA examiner 
noted that there was nothing in the Veteran's service 
treatment records regarding a low back injury or disability, 
and that the clinical findings of spine problems that 
surfaced many years after the Veteran's discharge were all 
consistent with age-related degenerative changes.

As noted in the previous section, it is the province of Board 
adjudicators to evaluate the credibility and weight of 
medical opinions on the basis of medical expert's personal 
examination of the patient, knowledge and skill in analyzing 
the data, and conclusions reached.  Guerrieri.  

Here, the Board finds that the November 2008 VA orthopedic 
examiner's opinion, indicating that the Veteran's lumbosacral 
spine disorder was not caused or aggravated in service, is 
both probative and persuasive as it was based on that 
physician's thorough examination of the claims folder and 
supported by a detailed rationale.  Prejean.  Furthermore, 
the Board notes that the VA examiner's findings expressly 
incorporated and are consistent with the other clinical 
evidence of record.  Id.  

Additionally, the Board considers it significant that there 
are no other contrary competent medical opinions of record.  
In this regard, the Board has considered the October 2005 VA 
orthopedic evaluation in which the Veteran reported that his 
current disability was incurred during an in-service 
parachuting accident.  Significantly, however, that VA 
orthopedist did not indicate that he had reviewed the 
pertinent evidence contained in the Veteran's claims folder, 
including his service personnel records and post-service 
treatment records.  Nor did that physician indicate that his 
notation regarding the etiology of the Veteran's current 
disability was based on anything other than the latter's own 
statements.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant). 

This is not to suggest that the Board is any way 
unsympathetic to the contentions of this combat-decorated 
Veteran that his current lower back problems are related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board recognizes that 38 U.S.C.A. § 1154(b) specifically 
allows combat Veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  Although section 1154(b) relaxes the evidentiary 
burden for a combat Veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or 
injury is automatically service-connected.  Dalton.  The 
Veteran must still provide competent evidence of a 
relationship between an injury in service and a current 
disability.  As noted above, the Veteran in this case does 
not contend that his current low back disability is related 
to combat.  However, even if the Board were to afford the 
Veteran the presumption that he injured his back in combat, 
he would still need to demonstrate a nexus between that in-
service injury and his current disability.  No such showing 
has been made here.

The Veteran's service and post-service treatment records are 
negative for any diagnosis of a lumbosacral spine disorder in 
service or within one year of separation from active duty.  
Specifically, those records show that degenerative changes 
were not diagnosed until the late 1990s, approximately 30 
years after the Veteran's discharge.  Thus, while 
acknowledging the Veteran's reports of lower back pathology 
persisting since service, the Board nevertheless concludes 
that, in view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of 
symptomatology.  This weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current disability.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the competent medical evidence does not show that it 
is at least as likely as not that a medical nexus exists 
between the Veteran's currently diagnosed lumbosacral spine 
disorder and his period of active service.  Indeed, that 
evidence weighs against such a finding, as the November 2008 
VA examiner specifically found that it was less likely than 
not that the Veteran's back problems were related to his 
reported in-service parachuting injury or any other aspect of 
his active service.  Moreover, the record is otherwise 
negative for any competent clinical evidence relating the 
Veteran's lumbosacral spine disorder to service.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against a finding that a 
lumbosacral spine disorder was incurred in or aggravated by 
service. As such, service connection must be denied.

In reaching these determinations on the Veteran's increased 
rating and service connection claims, the Board does not wish 
in any way to diminish his valorous and highly-decorated 
combat service in Vietnam, for which he was awarded the 
Combat Infantryman Badge, Bronze Star Medal, and Air Medal.  
Under the facts of this case, however, the Board has no 
discretion and the Veteran's claims for PTSD and a 
lumbosacral spine disorder must be denied.


ORDER

A rating in excess of 30 percent for PTSD is denied.

Service connection for a lumbosacral spine disorder is 
denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the final disposition of the 
Veteran's claims for service connection for hypertension and 
coronary artery disease.

The Veteran's service treatment records show that he had 
normal blood pressure at the time of his entrance 
examination.  Those records are otherwise negative for any 
complaints, diagnoses, or treatment related to hypertension 
or coronary artery disease.  On separation examination, he 
did not complain of any heart problems and his blood pressure 
was not checked.

The Veteran has reported a history of hypertension dating 
back to the early 1970s and indicated that he suffered heart 
attacks in 1976 and 1985.  However, the earliest clinical 
evidence of record pertaining to heart problems is a 
September 1985 VA outpatient record, in which his blood 
pressure was measured at 140/110 and 140/90 on repeated 
testing.  In November 1985, the Veteran was diagnosed with 
borderline hypertension and subsequently prescribed 
medication to treat this condition.  Over the ensuing years, 
he has continued to receive periodic treatment for 
hypertension; his most recent blood pressure measurements, 
dated from April 2007 to September 2008, in recent years have 
ranged from 142/81 to 159/95.  

The Veteran's VA and SSA medical records contain extensive 
reference to a heart attack he suffered in May 2005.  During 
his subsequent hospitalization, he underwent a heart 
catheterization and was found to have stenosis in the distal 
circumplex and distal right coronary artery.  He subsequently 
underwent balloon dilation and stenting.  The Veteran's 
records are negative for any heart-related surgical 
intervention since that time.  His SSA records reflect that 
he has not worked since May 2005 and is currently receiving 
Social Security disability compensation due to heart 
problems.  Those records, however, do not indicate that his 
heart disabilities are related to any aspect of his military 
service.  Nor has any private or VA medical provider opined 
as to such a relationship.  

As noted above, the Veteran claims that his hypertension and 
heart attacks were triggered by anxiety, mood changes, and 
panic attacks, which he regards as manifestations of his 
service-connected PTSD.  In support of that contention, the 
Veteran and his representative have submitted a series of 
studies, authored by VA and private medical specialists, 
which indicate a general relationship between stress-related 
illnesses, including PTSD, and certain physical disorders, 
such as hypertension.  In this regard, the Board notes that 
the record also contains contradictory findings from a VA 
nephrologist and director of a VA hypertension clinic.  Based 
on a review of the Veteran's medical records in response to a 
December 1997 request, that VA specialist opined that there 
was no scientific evidence that even sustained episodes of 
intense emotion could lead to chronic persistent 
hypertension, nor any evidence that blood pressure changes 
induced by anxiety and mood swings could damage the heart.  
Additionally, as noted above, on VA psychiatric examination 
in January 2007, the examiner indicated that the Veteran's 
heart problems - in particular, his May 2005 heart attack - 
were contributing to his panic attacks and anxiety.  
Significantly, however, that examiner did not indicate that 
those psychiatric symptoms, or any other manifestation of his 
PTSD, was a causal or aggravating factor in his hypertension 
and coronary artery disease.

Pursuant to the Board's September 2008 remand, the Veteran 
was afforded a November 2008 VA cardiovascular examination, 
which included a review of his medical records showing a 
history of post-service heart attacks and related 
cardiovascular problems, culminating in his May 2005 
myocardial infarction and subsequent heart surgery.  
Additionally, the Veteran was noted to have a family history 
of hypertension and other risk factors for coronary artery 
disease, including his male gender and hypercholesterolemia. 

On clinical examination, the Veteran was found to be alert 
and oriented, and in no acute distress.  His heart rhythms 
and breathing were regular, and no murmurs were detected.  
The Veteran's pulses were full and symmetrical in both the 
upper and lower extremities.  Additionally, there were no 
signs of edema or other manifestations that could indicate 
acute heart problems.  It was noted that a stress test could 
not be performed due to the Veteran's inability to walk 
without a cane.  Laboratory testing showed his blood urea 
nitrogen level to be less than 5, his creatine level to be 
1.1, and his glucose level to be 106; his blood chemistry was 
otherwise assessed as normal.

Based upon the Veteran's statements, a review of all in-
service and post-service clinical evidence in his claims 
folder, and the physical examination, the VA examiner 
concluded that the Veteran had essential hypertension and 
coronary artery disease, status post myocardial infarction.  
Significantly, however, while the VA examiner acknowledged 
the medical literature showing that stress and anxiety could 
temporarily increase blood pressure, he indicated that such 
literature did not support a direct causality between PTSD, 
anxiety, and panic disorder and the chronic hypertension 
diagnosed in the Veteran.  Moreover, with respect to his 
coronary artery disease, the VA examiner recognized that a 
positive relationship existed between that condition and the 
Veteran's PTSD symptoms, but emphasized that "a direct 
causality is not presently established in the medical 
literature."  Furthermore, the VA examiner opined that the 
specific coronary artery disease diagnosed in the Veteran was 
more likely than not secondary to his long-standing 
hypertension. 

The Board recognizes that the November 2008 VA examiner 
provided an opinion, supported by a detailed rationale, which 
is both probative and persuasive as to the question of 
whether the Veteran's PTSD and related symptomatology caused 
his hypertension or coronary artery disease.  Unfortunately, 
however, while that examiner acknowledged that stress and 
anxiety could temporarily raise blood pressure and that such 
symptoms also had a "positive relationship" with coronary 
artery disease, he did not offer an opinion as to whether any 
of the Veteran's various PTSD manifestations resulted in an 
aggravation, i.e., a worsening beyond the normal progression, 
of the Veteran's hypertension or coronary artery disease.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  While the Veteran has already been afforded a VA 
examination with respect to his hypertension and coronary 
artery disease, the Board finds that judicial interpretation 
of the matter of secondary service connection, as embodied in 
38 C.F.R. § 3.310, requires consideration of whether the 
Veteran's service-connected disability either causes or 
aggravates another condition.  See Allen.  Moreover, the 
Board notes that, in its prior remand, it specifically 
requested that the VA examiner opine as to whether or not the 
Veteran's hypertension and coronary artery disease were 
related to his service-connected PTSD, thereby indicating 
that the opinion should address aggravation as well as direct 
causation. 

Because the November 2008 VA examiner did not address the 
crucial question of aggravation, and there is no indication 
that the RO considered any application of the Allen decision 
with respect to whether the service-connected PTSD 
permanently worsened the Veteran's hypertension and coronary 
artery disease, the Board finds that a VA cardiovascular 
addendum opinion is in order to ensure compliance with the 
November 2008 remand and fully and fairly address the merits 
of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Refer the issues of service connection 
for hypertension and coronary artery disease 
back to the November 2008 VA examiner for 
expansion of the examiner's opinion.  The 
examiner is specifically requested to opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) that 
the Veteran's hypertension or coronary 
artery disease has been aggravated (i.e., 
worsened beyond its normal progression) by 
his service-connected PTSD, or any symptoms 
thereof.  

If the November 2008 examiner is no longer 
available, schedule the Veteran for a new 
cardiovascular examination with regard to 
his claims that remain on appeal.  The 
claims folder must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  The examiner 
should specifically attempt to reconcile the 
opinion with all other clinical evidence of 
record, including the medical treatises 
submitted by the Veteran regarding a 
correlation between PTSD-related symptoms 
and certain physical disorders, including 
hypertension, as well as the contradictory 
findings of the VA nephrologist and, in 
particular, the conclusions of the November 
2008 VA examiner that PTSD did not play a 
direct causal role in the development of 
hypertension and coronary artery disease.  
The examiner is specifically requested to 
opine as whether it is at least as likely as 
not (50 percent probability or greater) that 
the Veteran's hypertension or coronary 
artery disease has been aggravated by any 
symptom of his service-connected PTSD.  

2.  Then, readjudicate the claims for 
service connection for hypertension and 
coronary artery disease.  If action remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response. Thereafter, 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


